Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 DETAILED ACTION
This action is responsive to application filed on May 18, 2020. The Preliminary Amendment filed on August 19, 2020 has been entered. Claims 2-21 are currently pending in the application. Claim 1 has been canceled.

Continuity/Priority Information
This application is a continuation of and claims the benefit of U.S Application No. 16/279,872, filed on February 19, 2019 (now U.S. Patent No. 10,659,517), which application claims the benefit of and is a continuation of U.S Application No. 15/928,933, filed on March 22, 2018 (now U.S. Patent No. 10,212,212), which application claims the benefit of and is a continuation of U.S Application No.13/728,980, filed on December 27, 2012 (now U.S. Patent No. 10,129,324), which application claims the benefit of U.S. Provisional Application No. 61/667,844, filed July 03, 2012.

Drawings
The drawings filed on 05/18/2020 are acknowledged and are acceptable.

Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3 recites "incorporating by the computer system the information item and the command are incorporated in an HTML file" at lines 2-3. It is presumed to recite "incorporating by the computer system the information item and the command .
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent Number(s) 10,659,518, 10,659,517, 10,063,619, 10,237,328, 10,212,212, 10,129,324, and 9,430,937. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are claiming the same invention with little additional change to the claim language. Patent claims are narrower and thus teach all the limitations of instant claims.

                                      Allowable Subject Matter
Claims 2-21 would be allowable by overcoming the nonstatutory obviousness-type double patenting rejection of the claims set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not disclose the combination of limitations presented in the claimed invention. Similar to the explanation of reasons for allowance in the parent applications (PAT 10,659,517 and PAT 10,659,518), the prior art, either alone or in combination, does not expressly teach all of the limitations of independent claims 2, 12, and 18. Claims 2-21 are therefore considered in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536).  The examiner can normally be reached on Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov